                                  Exhibit 10.23

 

INPHI CORPORATION

 

2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Capitalized terms that are used herein but not defined shall have the meanings
set forth in the Inphi Corporation 2010 Stock Incentive Plan (the “Plan”) and
the Notice of Stock Unit Award – U.S. and Non-U.S. Employees and Consultants
(the “Notice”).

 

Payment for Stock Units

  

No cash payment is required for the Stock Units you receive.

   

Vesting

  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice. No additional Stock Units vest after your Service as an Employee or
a Consultant has terminated for any reason (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction in which you provide services or the terms
of your employment or service agreement, if any). For purposes of this Award,
Service shall terminate if and when you cease to actively provide services,
notwithstanding that you may be subject to a period of notice or garden leave
protection that arises under statute, contract or at common law in the
jurisdiction in which you provide services or under the terms of your employment
or service agreement, if any.  The Company determines when you are no longer
actively providing services for purposes of your participation in the Plan and
its determinations are conclusive and binding on all persons.

   

Forfeiture

  

If your Service terminates for any reason, your Award expires immediately as to
the number of Stock Units that have not vested before the termination date and
do not vest as a result of termination. This means that the unvested Stock Units
will immediately be cancelled. You receive no payment for Stock Units that are
forfeited.

   

Leaves of Absence

  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave. But your Service will terminate
when the approved leave ends, unless you immediately return to work.

If you go on a leave of absence, the vesting schedule specified in the Notice
may be adjusted in accordance with the Company’s leave of absence policy or the
terms of your leave. If you commence working on a part-time basis, the vesting
schedule specified in the Notice may be adjusted in accordance with the
Company’s part-time work policy or the terms of an agreement between you and the
Company pertaining to your part-time schedule.

   

Nature of Stock Units

  

The Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.

   

No Voting Rights or Dividends

  

The Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until the Stock Units are settled in issued Shares. No adjustments will be made
for dividends or other rights if the applicable record date occurs before your
Shares are issued, except as otherwise described in the Plan.

 

-1-

--------------------------------------------------------------------------------

 

 

Stock Units Nontransferable

  

You may not sell, transfer, assign, pledge or otherwise dispose of, any Stock
Units. For instance, you may not use the Stock Units as security for a loan. If
you attempt to do any of these things, the Stock Units will immediately become
invalid.

   

Settlement of Stock Units

  

Each of your vested Stock Units will be settled when it vests.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation concerning
Share issuance. Further, the Shares are issued to you subject to the condition
that all Tax-Related Items (as defined in the Responsibility for Taxes section
below) are satisfied.

   

Responsibility for Taxes

  

You acknowledge that, regardless of any action taken by the Company or, if
different, the Parent, Subsidiary or Affiliate retaining your Service, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”) is
and remains your responsibility and may exceed the amount actually withheld by
the Company or the Parent, Subsidiary or Affiliate. You further acknowledge that
the Company and/or the Parent, Subsidiary or Affiliate (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Units, including, but not limited to,
the grant, vesting or settlement of the Stock Units, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Parent, Subsidiary or Affiliate may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Parent,
Subsidiary or Affiliate to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Parent, Subsidiary or Affiliate, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

 

(1)   withholding from your wages or other cash compensation paid to you by the
Company and/or the Parent, Subsidiary or Affiliate;

 

(2)   withholding from proceeds of the sale of Shares acquired upon settlement
of the Stock Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization) without
further consent; or

 

(3)   withholding in Shares to be issued upon settlement of the Stock Units.

         

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you may receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares subject to the
vested Stock Units, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.

 

Finally, you agree to pay to the Company or the Parent, Subsidiary or Affiliate
retaining your Service any amount of Tax-Related Items that it may be required
to withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if you fail
to comply with your obligations in connection with the Tax-Related Items.

 

Notwithstanding the above, if you are classified as a Section 16 officer of the
Company under the Exchange Act, you shall be restricted to alternative (3) above
for purposes of satisfying all Tax-Related Items, unless this withholding method
is not permissible under the applicable laws.

 

-2-

--------------------------------------------------------------------------------

 

 

Data Privacy

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Stock Unit grant materials by and among, as
applicable, the Company, the Parent, Subsidiary or Affiliate retaining your
Service or any other Parent, Subsidiary or Affiliate, for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

 

You understand that the Company and the Parent, Subsidiary or Affiliate
retaining your Service may hold certain personal information about you,
including, but not limited to, your name, home address, email address and
telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

 

You understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc. and its affiliates and/or successors (“E*TRADE”), or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that, if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of Data by contacting your local human resources representative. You authorize
the Company, E*TRADE and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that, if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your Service and
career with the Parent, Subsidiary or Affiliate will not be affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Stock Units or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

     

Restrictions on Resale

  

You agree not to sell any Shares at a time when applicable securities laws, the
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

-3-

--------------------------------------------------------------------------------

 

 

Insider Trading Restrictions and Market Abuse Laws

  

You acknowledge that you may be subject to insider trading restrictions and/or
market abuse laws, which may affect your ability to acquire or sell Shares or
rights to Shares under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by applicable laws). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.

   

Foreign Asset/Account Reporting Requirements

  

You acknowledge and agree that there may be certain foreign asset and/or account
reporting requirements which may affect your ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares acquired under the Plan) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
and agree that it is your responsibility to be compliant with such regulations.

   

Adjustments

  

In the event of a stock split, a stock dividend or a similar change in Shares,
the number of Stock Units underlying this Award shall be adjusted pursuant to
the Plan.

 

-4-

--------------------------------------------------------------------------------

 

 

Nature of Grant

 

In accepting this Award, you acknowledge, understand and agree that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature,
and may be amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (b) the grant of the Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Stock Units, or benefits in lieu of Stock Units, even if Stock Units
have been granted in the past; (c) all decisions with respect to future Awards
or other grants, if any, will be at the sole discretion of the Company; (d) this
Award and your participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service contract with the Company,
the Parent, Subsidiary or Affiliate retaining your Service or any other Parent,
Subsidiary or Affiliate, and shall not interfere with the ability of the
Company, the Parent, Subsidiary or Affiliate retaining your Service or any other
Parent, Subsidiary or Affiliate, as applicable, to terminate your employment or
service relationship (if any); (e) you are voluntarily participating in the
Plan; (f) this Award and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation;
(g) this Award and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments; (h) the future value of the Shares
underlying the Stock Units is unknown, indeterminable, and cannot be predicted
with certainty; (j) no claim or entitlement to compensation or damages shall
arise from forfeiture of the Stock Units resulting from the termination of your
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you provide services or
the terms of your employment or service agreement, if any), and in consideration
of the grant of the Stock Units, you agree not to institute any claim against
the Company, the Parent, Subsidiary or Affiliate retaining your Service or any
other Parent, Subsidiary or Affiliate; (k) unless otherwise provided in Section
17(b) of the Plan or by the Company in its discretion, this Award and the
benefits evidenced by this Agreement do not create any entitlement to have the
Stock Units or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the Shares; (l) unless otherwise agreed with the
Company, this Award and any Shares acquired under the Plan, and the income and
value of same, are not granted as consideration for, or in connection with, any
services you may provide as a director of any Parent, Subsidiary or Affiliate;
and (m) if you are providing services outside the United States: (1) this Award
and the Shares acquired under the Plan, and the income and value of same, are
not part of normal or expected compensation or salary for any purpose; (2)
neither the Company, the Parent, Subsidiary or Affiliate retaining your Service
or any other Parent, Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
dollar that may affect the value of the Stock Units or of any amounts due to you
pursuant to the vesting of the Stock Units or the subsequent sale of any Shares
acquired upon settlement.

   

Successors and Assigns

  

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

   

No Advice Regarding Grant

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You acknowledge that you
should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

   

Compliance with Law

 

Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon vesting of the Stock Units prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.

 

-5-

--------------------------------------------------------------------------------

 

 

Notice

  

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten days’
advance written notice to the other party hereto.

   

Electronic Delivery and Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

   

Language

 

If you have received this Agreement, or any other document related to the Stock
Units and/or the Plan, translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

   

Severability

 

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

   

Appendix

 

Notwithstanding any provisions in this Agreement, this Award shall be subject to
any special terms and conditions set forth in any Appendix to this Agreement for
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

   

Imposition of Other Requirements

 

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Stock Units and on any Shares issuable upon
vesting of the Stock Units, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

   

Waiver

 

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.

     

Applicable Law and Choice of Venue

  

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.

 

-6-

--------------------------------------------------------------------------------

 

 

The Plan and Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

 

BY SIGNING THE NOTICE, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

-7-

--------------------------------------------------------------------------------

 

 

APPENDIX

 

 

2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Any capitalized term used in this Appendix without definition shall have the
meaning ascribed to it in the Plan, the Notice or the Agreement, as applicable.

 

Terms and Conditions

 

You understand that this Appendix includes special terms and conditions
applicable to you if you reside and/or work in one of the countries below. If
you are a citizen or resident (or is considered as such for local law purposes)
of a country other than the country in which you are currently residing and/or
working, or if you relocate to another country after the Date of Grant, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply. Unless otherwise stated, these terms
and conditions are in addition to those set forth in the Agreement.

 

Notifications

 

This Appendix also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the laws in effect in the respective countries
as of December 2016. Such laws are often complex and change frequently. As a
result, you understand that the Company strongly recommends that you not rely on
the information herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the Stock Units or sell Shares obtained
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

 

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working and/or residing, relocate to another country
after the Date of Grant, or are considered a resident of another country for
local law purposes, the information contained herein may not apply to you.

 

ARGENTINA

 

Terms and Conditions

 

Labor Acknowledgement. This provision supplements the Nature of Grant section of
the Agreement:

 

By accepting this Award, you acknowledge and agree that the grant of the Stock
Units is made by the Company (not by the Parent, Subsidiary or Affiliate
retaining your Service) in its sole discretion and that the value of the Stock
Units or any Shares acquired under the Plan shall not constitute salary or wages
for any purpose under Argentine labor law, including, but not limited to, the
calculation of (i) any labor benefits including, without limitation, vacation
pay, thirteenth month salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments. If, notwithstanding the foregoing,
any benefits under the Plan are considered as salary or wages for any purpose
under Argentine labor law, you acknowledge and agree that such benefits shall
not accrue more frequently than on each vesting date.

 

-8-

--------------------------------------------------------------------------------

 

 

Notifications

 

Securities Law Information. Neither the Stock Units nor the Shares subject to
the Stock Units are publicly offered or listed on any stock exchange in
Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.

 

Exchange Control Information. Certain restrictions and requirements may apply if
and when you transfer proceeds from the sale of Shares or any cash dividends
paid with respect to such Shares into Argentina.

 

You are solely responsible for complying with the exchange control rules that
may apply in connection with your participation in the Plan. Prior to
transferring proceeds into Argentina, you should consult your local bank and/or
personal legal advisor to confirm the applicable requirements. You should note
that the interpretations of the applicable Argentine Central Bank regulations
vary by bank and that exchange control rules and regulations are subject to
change without notice.

 

Foreign Asset/Account Reporting Information. You must report any Shares acquired
under the Plan and held by you on December 31 of each year on your annual tax
return for that year.

 

CANADA

 

Terms and Conditions

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

This Award does not provide any right for you to receive a cash payment and the
Stock Units are payable in Shares only.

 

Vesting. This provision replaces the third sentence in the Vesting section of
the Agreement:

 

For purposes of the Stock Units, Service shall terminate at the earlier of (1)
the date you receive notice of termination from the Parent, Subsidiary or
Affiliate retaining your Service, and (2) the date you are no longer actively
providing services, regardless of any period of notice or garden leave
protection that arises under statute, contract or at common law in the
jurisdiction in which you provide services or under the terms of your employment
or service agreement, if any.

 

The following terms and conditions will apply if you are a resident of Quebec:

 

French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la
convention.

 

Data Privacy. This provision supplements the Data Privacy section of the
Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Parent, Subsidiary or Affiliate retaining your
Service and/or any other Parent, Subsidiary or Affiliate to disclose and discuss
such information with their advisors. You further authorize the Company, the
Parent, Subsidiary or Affiliate retaining your Service and/or any other Parent,
Subsidiary or Affiliate to record such information and to keep such information
in your employment file.

 

-9-

--------------------------------------------------------------------------------

 

 

Notifications

 

Securities Law Information. You are permitted to sell Shares obtained under the
Plan through E*TRADE or any other designated broker appointed under the Plan, if
any, provided the resale of Shares acquired under the Plan takes place outside
of Canada.

 

Foreign Asset/Account Reporting Information. If the total value of your foreign
property (including cash held outside of Canada or Shares obtained under the
Plan) exceeds C$100,000 at any time during the year, you must report all of your
foreign property on Form T1135 (Foreign Income Verification Statement) together
with your annual tax return by April 30 of the following year. Unvested Stock
Units must be reported (generally, at nil cost) on Form 1135 if the C$100,000
value threshold is exceeded due to other foreign property you hold. When Shares
are acquired, their value generally is the adjusted cost base (“ACB”) of the
Shares. The ACB would ordinarily equal the fair market value of the Shares at
the time of acquisition, but if you own other Shares of the Company, this ACB
may have to be averaged with the ACB of the other Shares. You should consult
with your personal tax advisor to determine the reporting requirements.

 

CHINA

 

The following terms and conditions apply if you are subject to exchange control
restrictions and regulations in China, including the requirements imposed by the
State Administration of Foreign Exchange (“SAFE”), as determined by the
Committee in its sole discretion.

 

Terms and Conditions

 

Vesting. This provision supplements the Vesting sections of the Agreement:

 

Notwithstanding any provision of the Agreement, the Stock Units shall not vest
unless and until the necessary approvals from SAFE or its local counterpart have
been received by the Company or its Parent, Subsidiary or Affiliate in China
under applicable exchange control rules with respect to the Plan and the equity
awards thereunder.

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

Notwithstanding anything to the contrary in the Plan or the Agreement, due to
exchange control laws in China, Shares acquired through vestings of Stock Units
must be maintained in the brokerage account with the designated broker until the
Shares are sold.

You understand and agree that Tax-Related Items due at the vesting of Stock
Units may be taken by the Subsidiary or Affiliate in China from your salary or
other cash compensation.

 

Exchange Control Requirement. You understand and agree that, due to exchange
control laws in China, you will be required to immediately repatriate to China
any cash proceeds from the Stock Units. You further understand that, under local
law, such repatriation of the cash proceeds will need to be effectuated through
a special exchange control account established by the Company or a Parent,
Subsidiary or Affiliate in China, and you hereby consent and agree that the
proceeds from the sale of Shares acquired under the Plan may be transferred to
such special account prior to being delivered to you.

 

The proceeds may be paid to you in United States Dollars or local currency at
the Company’s discretion. In the event the proceeds are paid to you in United
States Dollars, you understand that you will be required to set up a United
States Dollar bank account in China and provide the bank account details to the
Company and/or the Parent, Subsidiary or Affiliate retaining you, so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, you agree to bear any currency fluctuation risk between the time
the Shares are sold and the time the sale proceeds are distributed through any
such special exchange account and acknowledge that the Company may face delays
in converting the proceeds into local currency due to exchange control
restrictions in China. You agree that neither the Company nor any Parent,
Subsidiary or Affiliate can be held liable for any delay in delivering the
proceeds to you. You agree to sign any agreements, forms and/or consents that
may be reasonably requested by the Company (or the Company’s designated broker)
to effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. You further agree to comply with any other requirements
that may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in China.

 

-10-

--------------------------------------------------------------------------------

 

 

Post-Termination Disposition of Shares. You agree to dispose of any Shares
acquired under the Plan within one (1) month of the termination of employment or
service, regardless of the reason for the termination. If you fail to dispose of
any Shares acquired under the Plan within the one-month period, such Shares will
be sold (on your behalf pursuant to this authorization). The Company reserves
the right to allow for a longer post-termination disposition period.

 

Notifications

 

Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
any Shares acquired under the Plan), as well as details of any economic
transactions conducted with non-Chinese residents.

 

GERMANY

 

Notifications

 

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of
cross-border payments in excess of €12,500 in connection with the vesting of the
Stock Units, the receipt of cash dividends paid on the Shares or the sale of
Shares acquired under the Plan, the report must be filed electronically by the
fifth day of the month following the month in which the payment was received.
The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English.

 

HONG KONG

 

Terms and Conditions

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

This Award does not provide any right for you to receive a cash payment and the
Stock Units are payable in Shares only.

 

Sale of Shares. Notwithstanding anything contrary in the Agreement or the Plan,
in the event the Stock Units vest and Shares are issued to you or your heirs and
representatives within six months of the Date of Grant, you agree that you or
your heirs and representatives will not dispose of any Shares acquired prior to
the six-month anniversary of the Date of Grant.

 

Notifications

 

Securities Law Information. Warning: The Stock Units and Shares acquired upon
vesting of the Stock Units do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company, or any
Parent, Subsidiary or Affiliate. The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Stock Units are intended
only for the personal use of each eligible employee of the Company or any
Parent, Subsidiary or Affiliate and may not be distributed to any other person.
You are advised to exercise caution in relation to the Stock Units. If you are
in any doubt about any of the contents of the Agreement, including this
Appendix, or the Plan, you should obtain independent professional advice.

 

-11-

--------------------------------------------------------------------------------

 

 

JAPAN

 

Notifications

 

Foreign Asset/Account Reporting Information. Japanese residents and foreign
nationals with permanent residency in Japan are required to report details of
any assets held outside of Japan as of December 31 (including any Shares
obtained under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15 each year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you.

 

KOREA

 

Notifications

 

Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more in a single transaction from the sale of Shares or
the receipt of cash dividends to repatriate the proceeds to Korea within three
years of the sale/receipt.

 

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine any personal reporting obligations.

 

-12-

--------------------------------------------------------------------------------

 

 

MALAYSIA

 

Terms and Conditions

 

Data Privacy. This provision replaces the Data Privacy section of the Agreement:

 

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Stock Unit grant materials by and
among, as applicable, the Company, the Parent, Subsidiary or Affiliate retaining
your Service or any other Subsidiaries and Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

 

You may have previously provided the Company and the Parent, Subsidiary or
Affiliate retaining your Service with, and the same may hold, certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, the fact and condition of your participation
in the Plan, details of all Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

 

You also authorize any transfer of Data, as may be transferred to E*TRADE
Financial Corporate Services, Inc. (“E*TRADE”) or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
acknowledge that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country, which may not
provide the same level of protection to Data. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of Data by contacting your local human resources
representative. You authorize the Company, E*TRADE and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative, whose contact details are hr@inphi.com. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your Service
relationship and career with the Parent, Subsidiary or Affiliate will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant you Stock Units or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa Dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Induk,Anak Syarikat
dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
anda dalam Pelan tersebut.

 

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan
tersebut, butir-butir semua RSUs atau apa-apa hak lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah anda (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan Saham yang diperolehi
melalui pemberian hak RSUs. Anda mengakui bahawa penerima-penerima ini mungkin
berada di negara anda atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda memahami bahawa anda boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda faham bahawa Data akan
dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami bahawa anda
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan
anda , di mana butir-butir hubungannya adalah hr@inphi.com. Selanjutnya, anda
memahami bahawa anda memberikan persetujuan di sini secara sukarela. Jika anda
tidak bersetuju, atau jika anda kemudian membatalkan persetujuan anda, status
anda sebagai Pemberi Perkhidmatan dan kerjaya anda dengan Majikan tidak akan
terjejas; satunya akibat jika anda tidak bersetuju atau menarik balik
persetujuan anda adalah bahawa Syarikat tidak akan dapat memberikan RSU pada
masa depan atau anugerah ekuiti lain kepada anda atau mentadbir atau mengekalkan
anugerah tersebut. Oleh itu, anda memahami bahawa keengganan atau penarikan
balik persetujuan anda boleh menjejaskan keupayaan anda untuk mengambil bahagian
dalam Pelan tersebut. Untuk maklumat lanjut mengenai akibat keengganan anda
untuk memberikan keizinan atau penarikan balik keizinan, anda memahami bahawa
anda boleh menghubungi wakil sumber manusia tempatan anda.

 

-13-

--------------------------------------------------------------------------------

 

 

Notifications

 

Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

 

SINGAPORE

 

Terms and Conditions

 

Sale of Shares. Notwithstanding anything contrary in the Agreement or the Plan,
in the event the Stock Units vest and Shares are issued to you or your heirs and
representatives within six months of the Date of Grant, you agree that you or
your heirs and representatives will not offer for sale any Shares acquired prior
to the six-month anniversary of the Date of Grant, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).

 

Notifications

 

Securities Law Information. The offer of the Plan is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA and is not made
with a view to the Stock Units or underlying Shares being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.

 

CEO/Director Notification Requirement. The chief executive officer (“CEO”) or a
director, associate director or shadow director of a Singapore Parent,
Subsidiary or Affiliate are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Singapore Parent, Subsidiary or Affiliate in writing of an interest (e.g.,
Stock Units and Shares) in the Company within two days of (i) its acquisition or
disposal, (ii) any change in previously disclosed interest (e.g., when the
Shares are sold), or (iii) becoming the CEO or a director.

 

TAIWAN

 

Terms and Conditions

 

Data Privacy Acknowledgement. You hereby acknowledge that you have read and
understand the terms regarding the collection, processing and transfer of Data
contained in the Data Privacy section of the Agreement and, by participating in
the Plan, you agree to such terms. In this regard, upon request of the Company
or the Parent, Subsidiary or Affiliate retaining your Service, you agree to
provide an executed data privacy consent form to the Company or the Parent,
Subsidiary or Affiliate retaining your Service (or any other agreements or
consents that may be required by the Company or the Parent, Subsidiary or
Affiliate retaining your Service) that the Company and/or the Parent, Subsidiary
or Affiliate retaining your Service may deem necessary to obtain under the data
privacy laws in your country, either now or in the future. You understand that
you will not be able to participate in the Plan if you fail to execute any such
consent or agreement.

 

Notifications

 

Securities Law Information. The Stock Units and any Shares acquired pursuant to
the Plan are available only for Employees, Consultants or directors of the
Company and or a Parent, Subsidiary or Affiliate. The offer is not a public
offer of securities by a Taiwanese company.

 

Exchange Control Information. You may remit and acquire up to US$5,000,000 per
year in foreign currency (including proceeds from the sale of Shares or the
receipt of any dividends) without justification.

 

-14-

--------------------------------------------------------------------------------

 

 

If the transaction amount is TWD500,000 or more in a single transaction,
Taiwanese residents must submit a Foreign Exchange Transaction Form and provide
supporting documentation to the satisfaction of the remitting bank. In addition,
if the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the bank involved in
the transaction. You should consult with your personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.

 

UNITED KINGDOM

 

Terms and Conditions

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

This Award does not provide any right for you to receive a cash payment and the
Stock Units are payable in Shares only. This provision is without prejudice to
the application of the Responsibility for Taxes section of the Agreement.

 

Responsibility for Taxes. This provision supplements the Responsibility for
Taxes section of the Agreement:

 

If payment or withholding of the income tax owed on the vesting of the Stock
Unit and issuance of Shares or other disposal of this Award is not made within
ninety days of the end of the U.K. tax year in which the tax event occurs or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount that should have
been withheld from or paid by you shall constitute a loan owed by you to the
Company or the Parent, Subsidiary or Affiliate retaining your Service, effective
on the Due Date. You agree that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Parent, Subsidiary or
Affiliate retaining your Service may recover it at any time thereafter by any of
the means referred to in the Responsibility for Taxes section in the Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income taxes. In the event that you are
a director or executive officer and the income taxes are not collected from or
paid by you by the Due Date, the amount of any uncollected tax may constitute a
benefit to you on which additional income tax and National Insurance
Contributions (“NICs”) (including the Employer NICs, as defined below) may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
for reimbursing the Company and/or the Parent, Subsidiary or Affiliate retaining
your Service (as appropriate) for the value of employee NICs due on this
additional benefit which the Company and/or the Parent, Subsidiary or Affiliate
retaining your Service may recover from you by any of the means set forth in the
Responsibility for Taxes section of the Agreement.

 

Joint Election. As a condition of participating in the Plan and vesting in the
Stock Units, you agree to accept any liability for secondary Class 1 National
Insurance Contributions (the “Employer NICs”) which may be payable by the
Company or the Parent, Subsidiary or Affiliate retaining your Service with
respect to the Shares obtained under the Plan or otherwise payable with respect
to a benefit derived in connection with the Plan.

 

Without limitation to the foregoing, you agree to execute a joint election with
the Company and/or the Parent, Subsidiary or Affiliate retaining your Service
(the “Joint Election”), the form of such Joint Election being formally approved
by HMRC, and any other consent or election required to accomplish the transfer
of the Employer NICs to you. You further agree to execute such other joint
elections as may be required with any successor to the Company and/or the
Parent, Subsidiary or Affiliate retaining your Service. If you do not enter into
a Joint Election prior to the first applicable vesting date, the right to obtain
Shares under the Plan shall become null and void without any liability to the
Company and/or the Parent, Subsidiary or Affiliate retaining your Service. You
further agree that the Company and/or the Parent, Subsidiary or Affiliate
retaining your Service may collect the Employer NICs from you in accordance with
the Responsibility for Taxes section and the supplement thereto above.

 

-15-

 